FEDERAL INSURANCE COMPANY Endorsement No.: 5 BOND Bond Number: 81909862 NAME OF ASSURED: THE COMMUNITY REINVESTMENT ACT QUALIFIED INVESTMENT FUND EXTENDED BOND PERIOD ENDORSEMENT It is agreed that this Bond is amended by deleting ITEM 1. of the DECLARATIONS and substituting the following: ITEM 1. BOND PERIOD: from 12:01 a.m. on June 14, 2008 to 12:01 a.m. on September 1, 2008 This Endorsement applies to loss discovered after 12:01 a.m. on June 16, 2008. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. ICAP Bond Form 17-02-5032 (Ed. 11-02)
